Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry Williams appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed under the Prisoner Litigation Reform Act, we affirm for the reasons stated by the district court. Williams v. Thompson, No. 3:10-cv-02392-MBS, 2011 WL 124447 (D.S.C. Jan. 14, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.